Citation Nr: 1700678	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions.

In an April 2010 rating decision, the RO denied service connection for a left forearm chemical burn.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.  A supplemental SOC (SSOC) was issued in June 2012.

In a December 2013 rating decision, the RO denied service connection for left testicle varicocele, PTSD, and a right wrist strain.  In January 2014, the Veteran filed an NOD, an SOC was issued in March 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2015.

In July 2015, the Veteran testified during a Board hearing before a Veterans Law Judge; a transcript of the hearing is of record.

In February 2016, the Board reopened the claim for service connection for a right wrist disability, and granted service connection for residuals of chemical burn of the left forearm.  At that time, the Board also remanded the claims for service connection for a right wrist disability, an acquired psychiatric disorder and a left testicle disability to the Appeals Management Center (AMC) in Washington, D.C., for further development.

After accomplishing further action on remand, in a June 2016 rating decision, the AMC granted service connection for a right wrist strain and left testicle varicocele.  As the awards of service connection represent a full grant of the benefits sought with respect to a left testicle disability and a right wrist disability, those issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

In a June 2016 SSOC, the AMC continued to deny entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Hence, the matter remaining on appeal is limited to service connection for an acquired psychiatric disorder, to include PTSD, as set forth on the title page.

For reasons expressed below, the claim on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veterans Law Judge who presided at the July 2015 Board hearing is no longer available to participate in the Veteran's appeal.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Accordingly, in an August 2016 letter, the Board informed the Veteran of those facts, as well as of his right to present testimony during another Board hearing before a current Veterans Law Judge.  In a September 2016 response, the Veteran indicated that he desired a Board video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).   As the RO schedules video-conference hearings, the Board finds that a remand of these matters for rescheduling of the requested Board video-conference hearing is warranted.



Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

